Citation Nr: 0114249	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-12 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pulmonary fibrosis 
due to inservice asbestos exposure.

2.  Entitlement to an increased rating for postoperative 
lumbar osteoarthritis, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had active military service from June 1943 to 
March 1946, May 1947 to May 1950 and from January 1951 to 
March 1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The appeal to the Board shows 
that the veteran sought to continue his appeal of the issues 
discussed in this decision.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran, in essence, claims he has residuals of exposure 
to asbestos during military service currently manifested as 
pulmonary fibrosis.  The record shows he served many years in 
the United States Navy and that his ratings included Damage 
Controlman (DC).  The RO in September 1999 denied service 
connection and indicated on the rating decision that the 
claim was not well grounded.  Of record are VA clinical 
records dated in early 1999 that show an impression of 
pulmonary fibrosis, probable asbestosis and refer to an 
inpatient consultation for pulmonary fibrosis late in 1998.  
The consultation report is obviously relevant but not of 
record.  



Further, the Department of the Navy in February 1979 issued a 
report in connection with asbestos related litigation.  The 
survey identified ratings for potential asbestos exposure 
that noted such potential for the veteran's DC rating among 
many other ratings.  

In addition the RO in denying the claim found the veteran had 
a significant exposure history after service in various 
civilian jobs.  The Board cannot assess the accuracy of this 
statement from the evidence of record.  For example, the 
veteran stated in early 1999 that he worked as a carpenter 
after service and had no asbestos related jobs.  The January 
1999 VA clinical report referred to a significant history of 
exposure but did not indicate whether this occurred during or 
after military service or collectively.  

Turning to the increased rating for the postoperative lumbar 
osteoarthritis, the Board will note that the 40 percent 
rating is protected.  The rating is assigned under Diagnostic 
Code 5293 (Intervertebral disc syndrome) that includes a 60 
percent evaluation for "pronounced" disability.  The VA 
examination in 1999 is not adequate to evaluate the claim 
principally because it did not include any neurologic 
evaluation.  In addition, VA must base disability evaluations 
of the rating schedule criteria.  The VA General Counsel has 
noted that Diagnostic Code 5293 involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, 9 Vet. 
App. 7 (1996), 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000) must be 
considered when a disability is evaluated under this 
diagnostic code.

The VA General Counsel found that when a veteran has received 
less than the maximum evaluation under this rating scheme 
based upon symptomatology which includes limitation of 
motion, consideration must be given to the extent of the 
disability under 38 C.F.R. §§ 4.40, 4.45, 4.59 even though 
the rating corresponds to the maximum rating under another 
diagnostic code pertaining to limitation motion.  




The VA General Counsel noted that the rating scheme describes 
disability in terms of "symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc."  VAOPGCPREC 36-97.  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
on remand the RO should insure that notice and duty to assist 
provisions contained in the new law are complied with to the 
extent applicable.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC No. 16-92 (published at 57 Fed. 
Reg. 49,747 (1992)).  Therefore, for these reasons, a remand 
is required.  




In an effort to assist the RO, the Board has reviewed the 
claims file and identified development that must be rendered 
in addition to any VCAA compliance issues.  However, it is 
the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  Accordingly, this 
case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
for service connected disability of the 
lumbar spine and for a respiratory 
disability.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports, particularly a late 1998 
inpatient consultation report for 
pulmonary fibrosis.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.


2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  The RO should arrange for VA 
orthopedic and neurologic examinations of 
the veteran by an orthopedic surgeon and 
a neurologist or other available 
appropriate medical specialists for the 
purpose of ascertaining the extent of 
severity of his postoperative lumbar 
osteoarthritis.  The claims file, the 
criteria under 38 C.F.R. §§ 4.40, 4.45, 
4.59, and a separate copy of this remand 
must be made available to and reviewed by 
the examiners prior and pursuant to 
conduction and completion of the 
examinations.  Each examiner must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special tests and studies should be 
conducted.  

The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the veteran's lumbar spine 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  It is 
requested that the examiners provide 
explicit responses to the following 
questions:

(a) Does the lumbar spine 
disability caused weakened 
movement, excess fatigability, and 
incoordination, and if so, the 
examiners should comment on the 
severity of these manifestations on 
the ability of the veteran to 
perform average employment in a 
civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiners must so 
state.

(b) With respect to subjective 
complaints of pain, the examiners 
are requested to specifically 
comment on whether pain is visibly 
manifested on movement of the 
joints, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the 
lumbar spine disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the lumbar spine disability.

(c) The examiners are also 
requested to comment upon whether 
or not there are any other medical 
or other problems that have an 
impact on the functional capacity 
affected by the lumbar spine 
disability, and if such overlap 
exists, the degree to which the 
nonservice-connected problem 
creates functional impairment that 
may be dissociated from the 
impairment caused by the service-
connected lumbar spine disability.  
If the functional impairment 
created by the nonservice-connected 
problem cannot be dissociated, the 
examiners should so indicate.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

4.  The RO should arrange for a VA 
special pulmonary disease examination of 
the veteran by a specialist in 
pulmonary/respiratory diseases for the 
purpose of ascertaining the nature, 
extent of severity and likely etiology of 
any respiratory disorder(s) found.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special tests and studies should be 
conducted.  

After the completion of the examination 
and the review of the claims folder, the 
examiner should provide an opinion as to 
whether it is as likely as not that any 
current pulmonary disability found is 
related to the claimed asbestos exposure 
during military service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not the RO should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for pulmonary fibrosis 
and for an increased rating for 
postoperative disc disease of the lumbar 
spine.  In particular, the decision 
regarding pulmonary fibrosis must show 
consideration was given to the applicable 
VA adjudication guidance for claims based 
on exposure to asbestos.  As to the claim 
for an increased evaluation for 
postoperative lumbar osteoarthritis, the 
RO should document its consideration of 
the applicability of the criteria under 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59 
(2000) as warranted.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as any 
final outcome warranted.  The appellant need take no action 
until notified by the RO; however, the veteran is hereby 
notified that failure to report for any scheduled VA 
examinations without good cause shown may adversely affect 
the outcome of his claims for service connection and 
increased evaluation.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


